Citation Nr: 0515129	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  00-09 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for abdominal pain, 
digestive disorder, ventral hernia, hyper-flatulence, and 
eructation secondary to abdominal surgery, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to add the veteran's dependent for Department 
of Veterans Affairs (VA) benefit purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1954 to April 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and August 1999 rating 
determinations of a VA regional office (RO).  The case was 
remanded in July 2003.  

This matter is again remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

With regard to the issue of entitlement to add the veteran's 
dependent for VA benefit purposes, the Board notes that the 
RO, pursuant to the Board's July 2003 remand, requested that 
the Social Security Administration (SSA) provide information 
with regard to payments to the veteran and possible 
apportionment of that payment from the veteran's award.  A 
response from the SSA was received in November 2004 and is 
located in the second volume of the veteran's claims file.

In accordance with the Board's July 2003 remand, the veteran 
was to be issued a supplemental statement of the case and 
given the opportunity to respond.  The claims file does not 
include any supplemental statement of the case as to either 
issue.  

Accordingly, this matter is REMANDED for the following 
actions:  

The should review the expanded record, 
including the November 2004 response from 
the SSA regarding information on the 
veteran's dependent as well as all 
evidence received since the statement of 
the case and determine if the benefits 
sought can be granted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




